Citation Nr: 1440357	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 10 percent for right acromial impingement syndrome with history of severe degenerative joint disease of the acromioclavicular joint, postoperative resection of the right distal clavicle with acromioplasty and transfer long head. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1961 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 10 percent rating for his service-connected right shoulder disability.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board concludes that additional development is required prior to the adjudication of the Veteran's claim.

In that regard, in a July 2014 statement the Veteran's representative requested that the claim be remanded.  Specifically, the representative noted that the last VA examination for the Veteran's right shoulder disability was in November 2009 and that given this passage of time a new examination was warranted.  Although the Board notes that the mere passage of time is not sufficient to trigger VA's obligation to provide the Veteran with a new examination and that the Veteran's representative did not explicitly indicate that the Veteran's right shoulder disability had worsened since the time of the last VA examination, the Board observes that a March 2010 VA treatment record included the notation of an "exacerbation of joint" pain in multiple joints, including the right shoulder.  Such a notation, at the very least, suggests the possibility of a worsening of right shoulder symptoms since the November 2009 VA examination.  In light of the forgoing, the multiple years since the last VA examination, and the implicit suggestion of the representative that a new examination could demonstrate a worsening of the Veteran's right shoulder symptoms, the Board concludes that a new VA examination is required.

The RO/AMC should also take the opportunity to obtain and associate with the electronic claims file(s) VA treatment records from March 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from all relevant facilities from March 2014 to the present.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right shoulder disability.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



